UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2284


MYRTLE CROSS,

                  Plaintiff - Appellant,

             v.

BANKRUPTCY ADMINISTRATOR,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cv-00258-BO)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myrtle Cross, Appellant Pro Se. Jeffrey M. Cook, OFFICE OF THE
BANKRUPTCY ADMINISTRATOR, Raleigh, North Carolina; Marjorie Keys
Lynch, OFFICE OF THE BANKRUPTCY ADMINISTRATOR, Wilson, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Myrtle     Cross    appeals     the   district     court’s     order

dismissing her appeal from the bankruptcy court’s order denying

her motion to reopen a Chapter 11 proceeding.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for    the   reasons    stated    by   the    district    court.      Cross    v.

Bankruptcy Adm’r, No. 5:08-cv-00258-BO (E.D.N.C. Nov. 5, 2008).

We    dispense   with   oral     argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2